 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    ROBIN L. DOBBEL and JONATHAN K.                     No. 2:17-cv-02114-MCE-EFB
      DOBBEL,
12
                          Plaintiffs,
13                                                        ORDER
              v.
14
      LIBERTY INSURANCE
15    CORPORATION; LIBERTY MUTUAL
      HOLDNG COMPANY, INC.; LIBERTY
16    MUTUAL INSURANCE COMPANY;
      ANDI SHAFFER and DOES 1 through
17    50, inclusive,
18                        Defendants.
19

20           By way of the present action, Plaintiffs Robin and Jonathan Dobbel (“Plaintiffs”)

21   seek redress from Defendants Liberty Insurance Corporation (“Liberty”), Liberty Mutual

22   Insurance Company (“Liberty Mutual”), Liberty Mutual Holding Company (“Liberty

23   Holding”)1, and Andi Shaffer (“Shaffer”), an insurance adjuster for Liberty (collectively

24   “Defendants”). In response to the Court’s July 20, 2018 Order (ECF No. 28), Plaintiffs

25   filed a Second Amended Complaint (“SAC”) alleging five causes of action: (1) breach of

26
              1
                Liberty was originally erroneously sued as Liberty Mutual Insurance Company. Liberty Mutual
27   Insurance Company remains a named Defendant in the Second Amended Complaint, but is now named in
     its capacity as a parent company of Liberty (and another subsidiary of Liberty Holding, another Defendant
28   in the action). The Court will refer to all three collectively as the “Liberty Defendants.”
                                                         1
 1   contract; (2) breach of the duty of good faith; (3) unfair competition; (4) negligent
 2   misrepresentation; and (5) intentional misrepresentation. SAC, ECF No. 29, at 1.
 3   Plaintiffs allege, inter alia, that Liberty wrongly refused to authorize adequate repairs to
 4   their home after it sustained water damage from a broken pipe. Plaintiffs additionally
 5   allege that Shaffer failed to advise them of relocation options during the repairs—a
 6   benefit under their policy—and that this omission amounted to a misrepresentation of
 7   their benefits.
 8           Presently before the Court are Plaintiffs’ Motion to Remand (ECF No. 30) and
 9   Defendants’ Motion to Dismiss. ECF No. 32. For the reasons set forth below,
10   Defendants’ Motion to Dismiss is GRANTED in part, and DENIED in part. Plaintiffs’
11   Motion to Remand is DENIED.2
12
13                                             BACKGROUND3
14
15           Liberty issued an insurance policy to Plaintiffs providing insurance coverage for
16   their home. On January 15, 2016, the home sustained water damage due to a broken

17   condensation pipe, which resulted in Plaintiffs submitting a claim under the policy.
18   Defendant Shaffer was Liberty’s adjuster assigned to the matter, and processed
19   Plaintiffs’ claims for damage to the master bedroom and bathroom, as well as for an

20   additional bedroom. Anderson Group International (“AGI”) began repairs to Plaintiffs’
21   home on approximately January 20, 2016. Prior to the start of these repairs, Plaintiffs
22   allegedly inquired with Shaffer about being relocated to a hotel, but she failed to advise
23   them that alternate housing was a covered benefit under the policy. As a result,
24   Plaintiffs remained in their home throughout the repairs, to include during mold
25
             2
              Because oral argument would not have been of material assistance, the Court ordered these
26   matters submitted on the briefs pursuant to E.D. Cal. Local Rule 230(g).
27           3
            Unless stated otherwise, the facts are taken from the Court’s prior Order (ECF No. 28), Plaintiffs’
     SAC (ECF No. 29), and Defendants’ Motion to Dismiss. ECF No. 32.
28
                                                          2
 1   remediation procedures. The SAC’s additional allegations include, in part, that AGI
 2   caused secondary damage to Plaintiffs’ hardwood floors, and that Liberty refused to
 3   (1) cover this additional flooring damage, (2) replace a mold-damaged bathroom cabinet,
 4   and (3) authorize the replacement of carpeting in non-damaged rooms to ensure a
 5   reasonably uniform appearance. The parties’ dispute over repairs continued, and
 6   resulted in Plaintiffs filing their original complaint in the Sacramento County Superior
 7   Court against the Liberty Defendants and AGI. After Plaintiffs settled with AGI, the
 8   Liberty Defendants removed the action to this Court, citing diversity of citizenship since
 9   Plaintiffs are residents of California and the Liberty Defendants are residents of
10   Massachusetts. Plaintiffs’ operative SAC purports to add Shaffer as an individual
11   Defendant in this action. If legitimate, the joinder of Shaffer—a California resident—
12   destroys diversity and the action must be remanded to Sacramento Superior Court.
13
14                                          STANDARDS
15
16          A.     Motion to Dismiss
17          On a motion to dismiss for failure to state a claim under Federal Rule of Civil
18   Procedure 12(b)(6), all allegations of material fact must be accepted as true and
19   construed in the light most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins.

20   Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Rule 8(a)(2) requires only “a short and plain
21   statement of the claim showing that the pleader is entitled to relief” in order to “give the
22   defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell
23   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,
24   47 (1957)). A complaint attacked by a Rule 12(b)(6) motion to dismiss does not require
25   detailed factual allegations. However, “a plaintiff’s obligation to provide the grounds of
26   his entitlement to relief requires more than labels and conclusions, and a formulaic
27   recitation of the elements of a cause of action will not do.” Id. (internal citations and
28   quotations omitted). A court is not required to accept as true a “legal conclusion
                                                    3
 1   couched as a factual allegation.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009)
 2   (quoting Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right
 3   to relief above the speculative level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan
 4   Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating
 5   that the pleading must contain something more than “a statement of facts that merely
 6   creates a suspicion [of] a legally cognizable right of action.”)).
 7          Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket
 8   assertion, of entitlement to relief.” Twombly, 550 U.S. at 556 n.3 (internal citations and
 9   quotations omitted). Thus, “[w]ithout some factual allegation in the complaint, it is hard
10   to see how a claimant could satisfy the requirements of providing not only ‘fair notice’ of
11   the nature of the claim, but also ‘grounds’ on which the claim rests.” Id. (citing 5 Charles
12   Alan Wright & Arthur R. Miller, supra, at § 1202). A pleading must contain “only enough
13   facts to state a claim to relief that is plausible on its face.” Id. at 570. If the “plaintiffs . . .
14   have not nudged their claims across the line from conceivable to plausible, their
15   complaint must be dismissed.” Id. However, “[a] well-pleaded complaint may proceed
16   even if it strikes a savvy judge that actual proof of those facts is improbable, and ‘that a

17   recovery is very remote and unlikely.’” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S.
18   232, 236 (1974)).
19          A court granting a motion to dismiss a complaint must then decide whether to

20   grant leave to amend. Leave to amend should be “freely given” where there is no
21   “undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice
22   to the opposing party by virtue of allowance of the amendment, [or] futility of the
23   amendment . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v.
24   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (listing the Foman factors as those to
25   be considered when deciding whether to grant leave to amend). Not all of these factors
26   merit equal weight. Rather, “the consideration of prejudice to the opposing party . . .
27   carries the greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,
28   185 (9th Cir. 1987)). Dismissal without leave to amend is proper only if it is clear that
                                                        4
 1   “the complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Group,
 2   Inc., 499 F.3d 1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006,
 3   1013 (9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.
 4   1989) (“Leave need not be granted where the amendment of the complaint . . .
 5   constitutes an exercise in futility . . . .”)).
 6           B.      Motion to Remand
 7           When a case “of which the district courts of the United States have original
 8   jurisdiction” is initially brought in state court, the defendant may remove it to federal court
 9   “embracing the place where such action is pending.” 28 U.S.C. § 1441(a). There are
10   two bases for federal subject matter jurisdiction: (1) federal question jurisdiction under
11   28 U.S.C. § 1331, and (2) diversity jurisdiction under 28 U.S.C. § 1332. A district court
12   has federal question jurisdiction in “all civil actions arising under the Constitution, laws,
13   or treaties of the United States.” Id. § 1331. A district court has diversity jurisdiction
14   “where the matter in controversy exceeds the sum or value of $75,000, . . . and is
15   between citizens of different states, or citizens of a State and citizens or subjects of a
16   foreign state . . . .” Id. § 1332(a)(1)-(2).

17           A defendant may remove any civil action from state court to federal district court if
18   the district court has original jurisdiction over the matter. 28 U.S.C. § 1441(a). “The
19   party invoking the removal statute bears the burden of establishing federal jurisdiction.”

20   Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988) (citing Williams v.
21   Caterpillar Tractor Co., 786 F.2d 928, 940 (9th Cir. 1986)). Courts “strictly construe the
22   removal statute against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566
23   (9th Cir. 1992) (internal citations omitted). “[I]f there is any doubt as to the right of
24   removal in the first instance,” the motion for remand must be granted. Id. Therefore, “[i]f
25   at any time before final judgment it appears that the district court lacks subject matter
26   jurisdiction, the case shall be remanded” to state court. 28 U.S.C. § 1447(c).
27           The district court determines whether removal is proper by first determining
28   whether a federal question exists on the face of the plaintiff’s well-pleaded complaint.
                                                       5
 1   Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). If a complaint alleges only state-
 2   law claims and lacks a federal question on its face, then the federal court must grant the
 3   motion to remand. See 28 U.S.C. § 1447(c); Caterpillar, 482 U.S. at 392. Nonetheless,
 4   there are rare exceptions when a well–pleaded state law cause of action will be deemed
 5   to arise under federal law and support removal. They are “(1) where federal law
 6   completely preempts state law, (2) where the claim is necessarily federal in character, or
 7   (3) where the right to relief depends on the resolution of a substantial, disputed federal
 8   question.” ARCO Envtl. Remediation L.L.C. v. Dep’t of Health & Envtl. Quality, 213 F.3d
 9   1108, 1114 (9th Cir. 2000) (internal citations omitted).
10          If the district court determines that removal was improper, then the court may also
11   award the plaintiff costs and attorney fees accrued in response to the defendant’s
12   removal. 28 U.S.C. § 1447(c). The court has broad discretion to award costs and fees
13   whenever it finds that removal was wrong as a matter of law. Balcorta v. Twentieth-
14   Century Fox Film Corp., 208 F.3d 1102, 1106 n.6 (9th Cir. 2000).
15
16                                           ANALYSIS
17
18          A.     Motion to Dismiss
19          Defendants’ motion does not challenge Plaintiffs’ causes of action for breach of

20   contract and breach of the duty of good faith against Liberty. Rather, Defendants move
21   to dismiss: (1) parent companies Liberty Mutual and Liberty Holding; (2) Defendant
22   Shaffer; (3) the claim for unfair competition, and (4) the misrepresentation claim. The
23   Court addresses each in turn.
24                 1.     Parent Companies
25          Defendants argue that the parent companies are improper parties to this action
26   because Liberty is the insurer of the policy at issue, and neither Liberty Mutual nor
27   Liberty Holding are signatories to the policy. As discussed in the Court’s previous Order,
28   Liberty Mutual and Liberty Holding are named in this action solely in their capacities as
                                                   6
 1   Liberty’s parent companies, and parent companies are typically not liable for the acts or
 2   omissions of their subsidiaries. ECF No. 28, at 6:9-19. Plaintiffs concede that Liberty
 3   alone issued the policy, and acknowledge that parent companies generally are not liable
 4   for their subsidiaries’ actions. SAC ¶ 31; Pls’ Opp., ECF No. 34, at 12. Nevertheless,
 5   Plaintiffs pursue liability of the parent companies here under a ratification theory by
 6   claiming that Liberty Mutual and Liberty Holding implemented a clandestine policy of
 7   denying valid insurance claims in an effort to reduce costs. Pls’ Opp., ECF No. 34, at
 8   12:20-28; SAC ¶¶ 82-84.
 9          Plaintiffs’ contentions concerning the parent companies are unpersuasive, as
10   plausible claims must be supported by pleaded facts, not conjecture. Iqbal, 556 U.S. at
11   678-79 (“Rule 8… does not unlock the doors of discovery for a plaintiff armed with
12   nothing more than conclusions.”). Plaintiffs simply state that Liberty Mutual and Liberty
13   Holding ratified an illicit policy, and directed Liberty to follow suit; no other allegations
14   support a ratification theory of liability. SAC ¶ 84. Indeed, apart from this bare assertion,
15   Plaintiffs fail to put forth any facts indicating that such a policy exists. See Oyenik v.
16   Corizon Health, Inc., 696 F. App’x 792, 794 (9th Cir. 2017) (noting that “one or two

17   incidents are insufficient to establish a custom or policy . . . .”). As a result, Liberty
18   Mutual and Liberty Holding are improper Defendants, and are DISMISSED from this
19   action. Plaintiffs will be permitted leave to amend.

20                 2.      Defendant Shaffer
21          Defendant Shaffer was Liberty’s adjuster assigned to Plaintiffs’ insurance claim.
22   Previously, the Court found that Shaffer was an improper Defendant because “nothing in
23   the FAC suggests that Shaffer acted outside the scope of her employment, as a dual
24   agent, or for her own personal benefit.” ECF No. 28 at 7:21-25. Consequently, Shaffer
25   was dismissed from this action with leave to amend. Id. at 7:25. Plaintiffs now contend
26   that Shaffer operated outside the scope of her employment because she acted for
27   personal financial gain, thus making her individually liable in this action. SAC ¶ 153.
28   Specifically, Plaintiffs’ contend that Shaffer made false representations regarding
                                                      7
 1   entitlements under the insurance policy to “benefit herself, given the perqs and financial
 2   incentives made available to adjusters . . .” who denied valid claims. SAC ¶ 150.
 3   Plaintiffs’ further argue that Shaffer “made these representations to benefit herself, for
 4   the sole purpose of keeping her employer happy, maintaining her position within the
 5   company and obtaining bonuses in the form of a portion of the financial gains created by
 6   the misrepresentations.” Id. at ¶ 151. For the reasons that follow, the Court disagrees
 7   with Plaintiffs’ contention that Shaffer acted outside the scope of her employment with
 8   Liberty.
 9          It is well recognized that “[a]n agent of an insurance company is generally
10   immune from suits brought by claimants for actions taken while the agent was acting
11   within the scope of its agency.” Icasiano v. Allstate Ins. Co., 103 F. Supp. 2d 1187, 1189
12   (N.D. Cal. 2000) (citing Lippert v. Bailey, 241 Cal. App. 2d 376, 382 (1966). Courts have
13   frequently concluded that insurance agents were fraudulently joined when their alleged
14   misconduct concerned actions within the scope of their work. See, e.g., Mercado v.
15   Allstate Ins. Co., 340 F.3d 824, 826 (9th Cir. 2003); Good v. Prudential Ins. Co. of Am.,
16   5 F. Supp. 2d 804, 808 (N.D. Cal. 1998) (finding no California case “holding that an

17   insurance agent whose principal is disclosed can ever be held liable for acts committed
18   within the scope of his or her agency.”). The scope of employment is viewed broadly,
19   and may include conduct or behavior “that is not the ultimate object of employment.”

20   Lopez v. Chertoff, No. ED CV 07-1566-LEW, 2009 U.S. Dist. LEXIS 16943, at *8 (E.D.
21   Cal. Mar. 2, 2009) (further providing that “[t]he proper inquiry is not whether the wrongful
22   act itself was authorized but whether it was committed in the course of a series of acts of
23   the employee which were authorized by the employer.”) (internal citations omitted).
24   Finally, an employee may be found to be acting within the scope of employment even if
25   they have an ulterior motive. See Vierria v. California Highway Patrol, No. CIV S-09-
26   0305 KJM, 2011 WL 2971170, at *8 (E.D. Cal. July 20, 2011).
27          Plaintiffs contend that even if Shaffer acted within the scope of her employment,
28   the allegation that she acted for her own benefit is sufficient to establish individual
                                                    8
 1   liability. Pls’ Opp. at 11:4–12:7. The Court disagrees. Plaintiffs present no authority
 2   supporting that an insurance agent with a disclosed principal can be individually liable for
 3   acts committed within the scope of her agency. Good, 5 F. Supp. 2d at 808.4 Here, the
 4   SAC does no more than allege that Shaffer denied appropriate claims, which according
 5   to Plaintiffs, were covered under the policy. Regardless of whatever motivation Shaffer
 6   may have had for denying the claims, doing so was well within the scope of her
 7   employment as an adjuster for Liberty. Thus, Defendants’ request is GRANTED, and
 8   Shaffer is DISMISSED from this action. Plaintiffs will be permitted leave to amend.
 9                   3.      Unfair Competition
10           Plaintiffs allege an unfair competition claim against the Liberty Defendants
11   pursuant to California’s Business and Professions Code § 17200 et seq., more
12   commonly known as California’s Unfair Competition Law (“UCL”). In its prior Order, the
13   Court dismissed Plaintiffs’ unfair competition claim because the First Amended
14   Complaint “fail[ed] to allege facts indicating that any money was paid to Defendants that
15   should be restored to Plaintiffs.” ECF No. 28 at 9:8-11. Plaintiffs now allege that
16   Defendants falsely advertised that they will “stand with” their insureds by paying their

17   claims appropriately and promptly. SAC ¶ 121. These advertisements, Plaintiffs
18   contend, falsely suggest to the public that Defendants’ services are superior to their
19   competitors, which in turn entitles Plaintiffs to the return of their premium payments. Id.

20   at ¶ 123-24, 128.
21           Notwithstanding Plaintiffs’ flimsy assertions concerning Defendants’
22   advertisements, they sufficiently plead an UCL claim against Liberty due to the surviving
23   breach of the duty of good faith cause of action. See Sol. 21 Inc. v. Hiscox Ins. Co. Inc.,
24   No. 8:17-CV-244-JLS-DFMX, 2017 WL 5714717, at *3 n.1 (C.D. Cal. Mar. 27, 2017)
25   (“The Ninth Circuit has also suggested that breach of the covenant of good faith and fair
26           4
               By suggesting that Shaffer’s actions were undertaken to “keep[ ] her employer happy,” Plaintiffs
     support that these acts were within the scope of her employment. That Plaintiffs allege Shaffer acted for
27   her own benefit does not change this analysis. See Rizzo v. Ins. Co. of Pa., 969 F. Supp. 2d 1180, 1192
     (C.D. Cal. 2013) (finding that acts motivated by an agent’s desire to obtain increased salaries and benefits
28   do not necessarily cause such acts to not “arise out of the employment.”).
                                                           9
 1   dealing may serve as a predicate violation for an UCL claim . . .”) (citing Mercado v.
 2   Allstate Ins. Co., 340 F.3d 824, 828 n.3). Therefore, Defendants’ request to dismiss the
 3   unfair competition cause of action is DENIED with regard to Liberty. Because the Court
 4   already dismissed the parent company Defendants from this action, it need not address
 5   the sufficiency of the UCL claim as to these particular Defendants.
 6                 4.     Negligent Misrepresentation
 7          Plaintiffs assert a negligent misrepresentation claim against all Defendants based
 8   on Shaffer’s alleged statements concerning the terms of the insurance policy. The
 9   elements of negligent misrepresentation are: (1) a misrepresentation, to include
10   concealment, or nondisclosure; (2) lack of any reasonable grounds for believing the
11   representation to be true; (3) justifiable reliance; and (4) damages. Charnay v. Cobert,
12   145 Cal. App. 4th 170, 184-85 (2006). The Court notes that to satisfy the heightened
13   pleading standard under Federal Rule of Civil Procedure 9(b), Plaintiffs’ allegations of
14   fraud must specify the “time, place, and specific content of the false representations as
15   well as the identities of the parties to the misrepresentations.” Swartz v. KPMG LLP,
16   476 F.3d 756, 764 (9th Cir. 2007) (internal quotations omitted).

17          Plaintiffs claim, in part, that Shaffer misrepresented Liberty’s obligation to replace
18   flooring in undamaged rooms to accomplish “a reasonably uniform appearance,” (id. at
19   ¶ 139), and that her failure to authorize alternate housing arrangements constituted a

20   representation of Plaintiffs’ policy benefits. Id. at ¶ 132. Plaintiffs contend that Shaffer’s
21   statements concerning Liberty’s contractual responsibilities constitute negligent
22   misrepresentations because Shaffer knew, or should have known, that the policy
23   included these benefits. In response, Defendants argue that Plaintiffs’ SAC not only fails
24   to meet the heightened pleading standards under Rule 9(b), but furthermore omits
25   factual support for two required elements of a negligent misrepresentation claim—
26   namely, a misrepresentation and justified reliance. The Court agrees with Defendants.
27   Plaintiffs allege nothing more than misstatements of law, which do not amount to
28   actionable fraud. In California, “it is well settled that the interpretation of an insurance
                                                    10
 1   policy is a legal rather than a factual determination.” See Chatton v. Nat’l Union Fire Ins.
 2   Co., 10 Cal. App. 4th 846, 865 (1992) (rejecting an insurer’s liability due to statements of
 3   available coverage made by its agents); Miller v. Yokohama Tire Corp., 358 F.3d 616,
 4   521 (9th Cir. 2004) (finding that as a general rule, “fraud cannot be predicated upon
 5   misrepresentations as to matters of law.”) (internal citations omitted). Shaffer’s alleged
 6   misstatements relate to interpretations of Liberty’s obligations under the policy
 7   agreement—i.e. her opinions—and as such are not actionable as misrepresentations.5
 8   See Mutual Life Ins. Co. of New York v. Phinney, 178 U.S. 327, 342-43 (1900) (where
 9   both parties are privy to the terms of the contract, one party’s interpretation thereof is an
10   expression of an opinion, not a statement of fact). Plaintiffs’ allegations support that
11   Shaffer’s interpretations of the insurance policy were incorrect, not that she made
12   misstatements of fact. Furthermore, the SAC fails to establish reliance on any of these
13   alleged misrepresentations, as Plaintiffs retained counsel early in the claim dispute,
14   indicating that they did not rely on Defendants’ representations. SAC ¶ 142-49.                         Under
15   California law, “recovery [for fraud] is not permitted when the representee makes his own
16   investigation, discovers the true facts, and acts without reliance upon the

17   representations.” Smith v. Brown, 59 Cal. App. 2d 836, 838 (1943). Accordingly,
18   Plaintiffs’ negligent misrepresentation claim fails, and is DISMISSED with leave to
19   amend.6

20           B.         Motion to Remand
21           Because Defendant Shaffer has been dismissed from this action, complete
22   diversity exists between the remaining parties and Plaintiffs lack grounds to remand the
23   action to state court. Therefore, Plaintiffs’ Motion of Remand (ECF No. 30) is DENIED
24   without prejudice.7
25           5
                Indeed, Plaintiffs’ SAC asserts that “in the opinion of Liberty, the [damaged] cabinet could be
     reinstalled.” SAC ¶ 146 (emphasis added).
26
             6
               The Court does not address Plaintiffs’ claim of intentional misrepresentation, as that claim is only
27   raised against Defendant Shaffer, who has been dismissed from this action.

28           7
                 Alternatively, the Court finds that Shaffer was improperly joined in this action for the purpose of
                                                              11
 1                                             CONCLUSION
 2
 3          For the reasons set forth above, Plaintiffs’ Motion to Remand (ECF No. 30) is

 4   DENIED. Defendants’ Motion to Dismiss (ECF No. 32) is GRANTED, in part, and

 5   DENIED in part, as follows:

 6          1. The motion is GRANTED as to the dismissal of Defendants Liberty Mutual and

 7              Liberty Holding, as well as Defendant Shaffer—each is dismissed from this

 8              action without prejudice;

 9          2. DENIED as to the unfair competition cause of action against Liberty, and

10              GRANTED as to the parent company Defendants, without prejudice;

11          3. GRANTED as to the negligent misrepresentation cause of action as to all

12              Defendants, without prejudice; and

13          4. GRANTED as to the intentional misrepresentation cause of action as to

14              Defendant Shaffer, without prejudice.

15   If Plaintiffs choose to amend, they are ordered to file an amended complaint not later

16   than twenty (20) days from the date of electronic filing of this Order.

17          IT IS SO ORDERED.

18   Dated: December 30, 2018

19

20
21
22
23
24
25
26
27
28   destroying diversity. See McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir.1987).
                                                       12
